Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered November 26, 1975, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. Appellant’s contention that the judgment should be reversed and the indictment dismissed pursuant to CPL 580.20 (art III, subd [d]; art IV, subd [e]) is without merit in view of the undisputed fact that he was returned to his original State of incarceration pursuant to his own request. In view of the strong case against appellant, any errors that occurred in passing upon his request to bar cross-examination regarding his prior record must be deemed harmless (see People v Crimmins, 36 NY2d 230). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.